Order unanimously affirmed, with costs. Although the report of the commissioners of appraisal indicates that *729damages were not awarded entirely on the basis of difference between the value before and after the taking, they were awarded on the theory on which the case was presented. Appellant’s points here are based on the claim that the amount awarded was insufficient and on the failure of the commissioners to take into consideration the owner’s urge that the property was available for development purposes. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Davis, JJ.